Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama, Tomoyuki (2013/0236149; “Hirayama”) in view of Shibata et al. (2010/0129045; “Shibata”) and further in view of Muenz et al. (2004/0266899; “Muenz”).
Regarding claim 1, Hirayama discloses in claim 1 a photosensitive epoxy resin composition for formation of an optical waveguide, the photosensitive epoxy resin composition comprising: an epoxy resin component; and a photo-cationic polymerization initiator (photoacid generator), wherein the epoxy resin component comprises: a liquid epoxy resin and a solid resin. Hirayama discloses that the liquid resin comprises a liquid long-chain bifunctional semi-aliphatic epoxy resin.
Further regarding claim 1, Hirayama does not explicitly disclose that the solid resin components comprise:
(a) a solid bisphenol-A epoxy resin having a softening point of not higher than 105°C; 
(b) a solid polyfunctional aliphatic epoxy resin having a softening point of not higher than 105°C. 

Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hirayama such that the solid resin components comprise:
(a) a solid bisphenol-A epoxy resin having a softening point of not higher than 105°C; 
(b) a solid polyfunctional aliphatic epoxy resin having a softening point of not higher than 105°C. 
because the resulting configurations would facilitate forming flexible polymer optical waveguide claddings. Shibata, par. [0040]. 
Further regarding claim 1, Hirayama in view of Shibata does not explicitly disclose:
the epoxy resin (a) is present in a proportion of 60 to 70 wt.% based on a weight of the epoxy resin component, 
the epoxy resin (b) is present in a proportion of 20 to 35 wt.% based on the weight of the epoxy resin component, and 
the epoxy resin (c) is present in a proportion of 5 to 10 wt.% based on the weight of the epoxy resin component. 
However, Muenz discloses in paragraphs [0021] and [0059] that the “adjustment of the hardness of the laminated body in the non-cured state is determined via the nature and relative contents of the solid, semi -solid and liquid epoxy resins.” Muenz, par. [0021].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hirayama in view of Shibata such that:

the epoxy resin (b) is present in a proportion of 20 to 35 wt.% based on the weight of the epoxy resin component, and 
the epoxy resin (c) is present in a proportion of 5 to 10 wt.% based on the weight of the epoxy resin component. 
because the resultant configurations would facilitate optimizing the dimensional stability and surface tackiness of the uncured state. Muenz, par. [0013].
Regarding claims 2 and 3, Hirayama in view of Shibata and further in view of Muenz discloses:
2. The photosensitive epoxy resin composition according to claim 1, wherein the epoxy resin component consists of the solid bisphenol-A epoxy resin (a), the solid polyfunctional aliphatic epoxy resin (b), Shibata, par. [0042] and claim 7.
3. The photosensitive epoxy resin composition according to claim 1, wherein the solid bisphenol-A epoxy resin (a) has a softening point of 60°C to 95°C, and wherein the solid polyfunctional aliphatic epoxy resin (b) has a softening point of 60°C to 95°C. Shibata, par. [0042] and claim 7.
Shibata, par. [0042] and claim 7.
Regarding claim 4, Hirayama discloses:

    PNG
    media_image1.png
    37
    286
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    61
    270
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    128
    633
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    178
    279
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    160
    300
    media_image5.png
    Greyscale

Hirayama, Claims 1-4


Regarding claims 5-10, Hirayama discloses:
5. The photosensitive epoxy resin composition according to claim 1,wherein the photosensitive epoxy resin composition is configured to be a cladding layer forming material for formation of an optical waveguide including a substrate, a cladding layer provided on the substrate, and a core layer provided in a predetermined pattern in the cladding layer for transmission of an optical signal. Hirayama, claims. 2-4.

7. An optical waveguide comprising: a substrate; a cladding layer provided on the substrate; and a core layer provided in a predetermined pattern in the cladding layer for transmission of an optical signal; wherein the cladding layer is a cladding layer formed by curing the photosensitive epoxy resin composition according to claim 1. Hirayama, claims. 2-4. 
8. A hybrid flexible printed wiring board for optical/electrical transmission, comprising the optical waveguide according to claim 7. Hirayama, claims. 2-4.
9. An optical waveguide comprising: a substrate; a cladding layer provided on the substrate; and a core layer provided in a predetermined pattern in the cladding layer for transmission of an optical signal; wherein the cladding layer is a cladding layer formed by curing the photosensitive film according to claim 6. Hirayama, claims. 2-4.
10. A hybrid flexible printed wiring board for optical/electrical transmission, comprising the optical waveguide according to claim 9. Hirayama, claims. 2-4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/PETER RADKOWSKI/ Primary Examiner, Art Unit 2883